 Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 1 of 21 PAGEID #: 5

                                                 Received by Ginger Dickens
                                                 October 2, 2020

                        MARYELLEN O'SHAUGHNESSY
 CLERK OF THE FRANKLIN COUNTY COMMON PLEAS COURT, COLUMBUS, OHIO 43215
                          . CIVIL DIVISION


BRANDON MASSEY
2081 DORENBEN DRIVE
APT G
REYNOLDSBURG, OH 43068,
                                     20CV-09-6367
                 PLAINTIFF,            CASE NUMBER
            VS.
COLUMBIA GAS OF OHIO INC
200 S CIVIC CENTER DRIVE
COLUMBUS, OH 43215,




                            **** SUNMONS ****              09/25/20

TO THE FOLLOWING NAbB;D DEFENDANT:
       COLUMBIA GAS OF OHIO INC
       C/O CORP SERVICE CO
       50 WEST BROAD STREET
       SUITE 1330
       COLUMBUS, OH 43215
YOU HAVE BEEN NAMED DEFENDANT IN A COMPLAINT FILED IN FRANKLIN COUNTY
COURT OF COMMON PLEAS, FRANKLIN COUNTY HALL OF JUSTICE, COLUMBUS, OHIO,
BY:    BRANDON MASSEY
       2081 DORENBEN DRIVE
       APT G
       REYNOLDSBURG, OH 43068,
                                                   PLAINT I FF ( S ) .

A COPY OF THE COMPLAINT IS ATTACHED HERETO. THE NAME AND ADDRESS OF
THE PLAINTIFF'S ATTORNEY IS:
       PAUL FILIPPELLI
       THE SPITZ LAW FIRM LLC
       SUITE 307
       1103 SCHROCK RD
       COLUNBUS, OH 43229
YOU ARE HEREBY SUMMONED AND REQUIRED TO SERVE UPON THE PLAINTIFF'S
ATTORNEY, OR UPON THE PLAINTIFF, IF HE HAS NO ATTORNEY OF RECORD, A COPY
OF AN ANSWER TO THE COMPLAINT WITHIN TWENTY-EIGHT DAYS AFTER THE SERVICE
OF THIS SUMMONS ON YOU, EXCLUSIVE OF THE DAY OF SERVICE. YOUR ANSWER
NlUST BE FILED WITH THE COURT WITHIN THREE DAYS AFTER THE SERVICE OF A
COPY OF THE ANSWER ON THE PLAINTIFF'S ATTORNEY.

IF YOU FAIL TO APPEAR AND DEFEND, JUDGMENT BY DEFAULT WILL BE RENDERED
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

MARYELLEN O'SHAUGHNESSY
CLERK OF THE COMMON PLEAS
FRANKLIN COUNTY, OHIO

BY: BROOKE ELLIOTT, DEPUTY CLERK
                                                               (CIV370-S03)




                                                                EXHIBIT A
  Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 2 of 21 PAGEID #: 6




                        MARYELLEN O'SHAUGHNESSY
CLERK OF THE FRANKLIN COUNTY COMMON PLEAS COURT, COLUMBUS, OHI0,43215
                            CIVIL DIVISION
                                                     JUDGE M. HOLBROOK
BRANDON MASSEY,
               PLAINTIFF,
                                       20CV-09-6367
         VS.                           CASE NUMBER


COLUMBIA GAS OF OHIO INC,
               DEFENDANT.
                       CLE~ S 6RIGINAL CASE SCHEDULE
                       ------------------------------     LATEST TIME
                                                         OF OCCURRENCE
CASE FILED                                                  09/25/20
INITIAL STATUS CONFERENCE                                   12/07/20 0900AM
INITIAL JOINT DISCLOSURE OF ALL WITNESSES                   02/15/21
SUPPLEMENTAL JOINT DISCLOSURE OF ALL WITNESSES              04/12/21


DISPOSITIVE MOTIONS                                         07/05/21
DISCOVERY CUT-OFF                                           07/19/21
DECISIONS ON MOTIONS                                        08/30/21
FINAL PRE-TRIAL CONFERENCE/ORDER (OR BOTH)                  09/13/21 0900AM
TRIAL ASSIGNNENT                                            09/27/21 0900AM

                            NOTICE TO ALL PARTIES
                            ---------------------
     ALL ATTORNEYS AND PARTIES SHOULD MAKE THEMSELVES FAMILIAR WITH THE
 COURT'S LOCAL RULES, INCLUDING THOSE REFERRED TO IN THIS CASE SCHEDULE.
 IN ORDER TO COMPLY WITH THE CLERK'S CASE SCHEDULE, IT WILL BE NECE$SARY
 FOR ATTORNEYS AND PARTIES TO PURSUE THEIR CASES VIGOROUSLY FROM THE DAY
 THE CASES ARE FILED. DISCOVERY MUST BE UNDERTAKEN PROMPTLY IN ORDER TO
 COMPLY WITH THE DATES LISTED IN THE RIGHT-HAND COLUMN.
                               BY ORDER OF THE COURT OF COMMON PLEAS,
                               FRANKLIN COUNTY, OHIO


DATE                           MARYELLEN O'SHAUGHNESSY, CLERK
                                                                       63-S10)



                                                                EXHIBIT A
        Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 3 of 21 PAGEID #: 7

          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 - Q31
                                          MARYELLEN O'SHAUGHNESSY

                                 FRANKLIN COUNTY CLERK OF COURTS
                              GENERAL DIVISION, COURT OF COMMON PLEAS

    CASE TITLE: BRANDON MASSEY -VS- COLUMBIA GAS OF OHIO INC            CASE NUMBE'R: 20CV006367



    TO THE CLERK OF COURTS, YOU ARE INSTRUCTED TO MAKE:
    CERTIFIED MAIL

    DOCUMENTS TO BE SERVED:
    COMPLAINT

    PROPOSED DOCUMENTS TO BE SERVED:

    UPON:
    BRANDON MASSEY
    2081 DORENBEN DRIVE
    APT G
    REYNOLDSBURG, OH 43068

    COLUMBIA GAS OF OHIO INC
    200 S CIVIC CENTER DRIVE
    COLUMBUS, OH 43215

    COLUMBIA GAS OF OHIO INC
    C/O CORP SERVICE CO
    50 WEST BROAD STREET
    SUITE 1330
    COLUMBUS., OH 43215



     JUVENILE CITATIONS ONLY:

           HEARING TYPE:

              Date already scheduled at : Courtroom:



    Electronically Requested by: PAU L F I L I P P E L L I
    Attorney for:




                                                                                EXHIBIT A
Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 4 of 21 PAGEID #: 8




          THIS PAGE INTENTIONALLY LEFT BLANK




                                                             EXHIBIT A
      Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 5 of 21 PAGEID #: 9

           Franklin County Ohio Clerk of Courts of the Common Pleas- 2020       Sep 25 2:09 PM-20CV006367
OF255 -   Q15




                                       IN THE COURT OF CONIMON PLEAS
                                           FRANKLIN COUNTY, OHIO

           BRANDON MASSEY                                     )         CASE NO
           2081 Dorenben Drive, Apt. G
           Reynoldsburg, Ohio 43068,                                    JUDGE:

                                          Plaintiff,

                                  V.                                    COMPLAINT FOR DAMAGES
                                                                        AND INJUNCTIVE RELIEF
           COLUMBIA GAS OF OHIO, INC.
           200 S. Civic Center Drive                                    JURY DEMAND ENDORSED
           Columbus, Ohio 43215                                         HEREIN

                  Serve Also:
                  Corporation Service Company
                  50 West Broad Street
                  Suite 1330
                  Columbus, Ohio 43215

                                          Defendant.


                 Plaintiff, Brandon Massey, by and through undersigned counsel, as his Complaint against

          Defendant Columbia Gas, states and avers the following:

                                                 PARTIES AND VENUE

          1. Massey is a resident of the city of Reynoldsburg, Franklin County, Ohio.

          2. At all times herein, Massey was acting in the course and scope of his employment.

          3. Columbia Gas is a domestic'corporation that does business at 200 S. Civic Center Drive,

              Columbus, Franklin County, Ohio ("Columbus Location").

          4. Columbia Gas is and, at all times herein, was an employer within the meaning of R.C. §

              4112.01 et seq.

          5. All of the material events alleged in this Complaint occurred in Franklin County.

          6. Personal jurisdiction is proper over Columbia Gas pursuant to R.C. § 2307.382(A)(1) and (4).




                                                                                          EXHIBIT A
         Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 6 of 21 PAGEID #: 10

OF255 - Q16anklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367




                   7. Venue is proper pursuant to Civ. R. 3(C)(2) and (3).

                   8. This Court is a court of general jurisdiction over the' claims presented herein, including all

                          subj ect matters of this Complaint.

                                                                                                                    FACTS

                   9. Massey is a former employee of Columbia Gas.

                  10. Columbia Gas was, at all times hereinafter mentioned, engaged in commerce or in an industry

                          or activity affecting commerce and employed 50 or more employees for each working day

                          during each of 20 or more calendar work weeks in the current or preceding calendar year and

                          therefore is an employer as defined in 29 U.S.0 § 2611(4).

                  11. At all times relevant herein, Massey was employed by Columbia Gas for at least 12 months

                          and had at least 1,250 hours of service with Columbia Gas and therefore was an "eligible

                          employee" under the Family & Medical Leave Act ("FMLA"), 29 U.S.C. § 2601 et seq.

                  12. On or about January 1, 2008, Massey began working for Columbia Gas.

                  13. Columbia Gas employed Massey as a service technician.

                  14. At all times herein, Massey was qualified for the position of service technician.

                  15. Massey is African American.

                  16. Throughout Massey's employment with Columbia Gas, Caucasian employees were a majority of

                          the employees at the Columbus Location.

                  17. In or about October 2015, Daryl Lockhart became Massey's supervisor.

                  18. Lockhart did not participate in the decision to hire Massey.

                  19. Lockhart is Caucasian.

                  20. In or about October 2015, Lockhart told Massey that Massey's coworkers did not like working

                         with Massey ("Comment About Coworkers").


                                                                                                                                                                                                                             •;": >~~
    Y::i;pi;:\\;:>";x.• r .m~.,:i:i::::::` \\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\~\\\\\\\\\\\\\\\\\\\
                                                                                                       \\\\'~\\\`~.~~ 2 aQ\\\\\\\\\\\\~\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\>::::<:.:~:<:~; ,,;;;: ;;:::: •::::
     ..~~T~:~i-t~;i>:4rEi:":~ .t.:t:t~~'ei,~?3•.:                                                                                                                                                                        .%_,~;;' :...<~
                                                                                                                                                                                                                       ~~`   ,..~=



                                                                                                                                                                                  EXHIBIT A
     Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 7 of 21 PAGEID #: 11

          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PNI-20CV006367
OF255 - Q17



        21. Lockhart told Massey's coworker Christian Bassett that Bassett's coworkers did not like working

           with Bassett.

        22. Bassett is African American.

        23. Lockhart did not make the Comment About Coworkers to similarly-situated Caucasian employees.

        24. Massey made the Comment About Coworkers because of Massey's race.

        25. In or about October 2015, Lockhart began making unannounced visits to Massey's worksites

           ("Discriminatory Monitoring").

        26. Lockhart did not make unannounced visits to Massey's similarly-situated Caucasian coworkers'

           worksites.

        27. Lockhart performed the Discriminatory 1Vlonitoring because of Massey's race.

        28. Columbia Gas disciplined Massey more harshly than Massey's Caucasian coworkers for similar

            conduct ("Discriminatory Discipline")

        29. Among the Discriminatory Discipline, on or about May 2, 2016, Lockhart reprimanded Massey

            for taking too long to perform a task ("May 2 Reprimand")

        30. On or about May 3, 2016, Massey's coworker Kenny Otto took more time to perform the same

            task Massey had performed on May 2, 2016.

        31. Otto is Caucasian.

        32. On or about May 3, 2016; Lockhart did not reprimand Otto for working.too slowly.

        33. In or about 2016, Massey's coworker, Allen Ferrell, told Massey that Ferrell was "a mix of

            Irish and Dutch, plus a little bit of Nigger, but not too much" ("N-word Incident")

        34. Ferrell is Caucasian.

        35. In or about 2016, Massey made a complaint to Nick Venisatos about the N-word Incident.

        36. Venisatos worked in Columbia Gas's human resources ("HR") department.

                                                                                                                                                                                                        >, > a.
                 \\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\~\\\\\\\\\\\\\\\\\\~.\\\\\~.                                                                                         \\'~'>4:`';i::L:'.~~;«:~::.>..:»::
                                                                                                                                                                                  ~•:: \\\\,..;,,
                                                                                                       .~O\\\\\~\\\\S\\\\\\\\\~\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\>.~.
                      .t iiCf~.fat ''




                                                                                                                                                          EXHIBIT A
                 Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 8 of 21 PAGEID #: 12

OF255 - Q18anklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367




                              37. Venisatos is Caucasian.

                              38. Columbia Gas has a policy against discrimination ("Discrimination Policy")

                              39. Columbia Gas's Discrimination Policy precludes retaliation against employees who complain

                                            about discrimination.

                              40. Alternatively, retaliation against employees who complain about discrimination is permitted

                                            by Columbia Gas.

                              41. Columbia Gas's Discrimination Policy precludes intimidation against employees who

                                            complain about discrimination.

                              42. Alternatively, intimidation against employees who complain about discrimination is permitted

                                            by Columbia Gas.

                              43. Columbia Gas's Discrimination Policy requires employees to report what they reasonably

                                            believe is a violation of the Discrimination Policy.

                              44. Columbia Gas's Discrimination Policy precludes retaliation against employees who report a

                                        violation of the Discrimination Policy.

                              45. Alternatively, retaliation against employees who report a violation of the Discrimination Policy

                                        is,permitted by Columbia Gas.

                             46. Columbia Gas's Discrimination Policy precludes intimidation against employees who report a

                                        violation of the Discrimination Policy.

                             47. Alternatively, intimidation against employees who report a violation of the Discrimination

                                        Policy is permitted. by Columbia Gas.

                             48. N-word Incident violates the Discrimination Policy.

                             49. The N-word Incident created a hostile work environment on the basis of race.

                             50. Columbia Gas has a policy to investigate reports of unsafe conditions.


                                                                                                                                                                                J.
                                                                                                        ~~~                                         1'.iiiii:i '~":~•.;:`:\^<::.::C.<..;:i;:i:ii:5s:~
                                                                                                                                                   ~~;.>o-;o-t>:
 •`: :<:::::::::::;:::;`.:::: %::;.s:R~:.
                   h . .~ . .:.               .x   ~     •!„                             4    '    ~~~\\\\~~~~~\\\~~~~\\\\\\~~~~~~~\\\\\\\\\\\\\\\~\\~~.::::::..~::,4   4:. - ~j:i~t;. .....




                                                                                                                                           EXHIBIT A
     Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 9 of 21 PAGEID #: 13

                   Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 - Q19



           51. Columbia Gas has a policy to investigate reports of violations of its Discrimination Policy.

           52. An investigation should include interviewing the complainant.

           53. An investigation should include interviewing the subject of the complaint.

            54. An investigation should include interviewing the subject of the reported discrimination.

            55. An investigation should include interviewing witnesses to the reported discrimination.

            56. An investigation should include getting a written statement from the complainant.

            57. An investigation should include getting a written statement from the subject of the complaint.

            58. An investigation should include getting a written statement from the subject of the reported

                         discrimination.

            59. In response to Massey's report of N-word Incident, Columbia Gas did not interview Massey.

            60. In response to Massey's report of N-word Incident, Columbia Gas did not interview Ferrell.

            61. In response to Massey's report of N-word Incident, Columbia Gas did not interview Lockhart.

            62. In response to Massey's report of N-word Incident, Columbia Gas did not interview witnesses.

            63. In response to Massey's report of N-word Incident, Columbia Gas did not get a written

                          statement from Massey.

            64. In response to Massey's report of N-word Incident, Columbia Gas did not get a written

                          statement from Ferrell.

            65. In response to Massey's report of N-word Incident, Columbia Gas did not get a written

                          statement from Lockhart.

            66. In response to Massey's report of N-word Incident, Columbia Gas did not get a written

                          statement from witnesses.

             67. Columbia Gas did not investigate Massey's report of N-word Incident.

             68. Columbia Gas did not give Ferrell a verbal warning as a result of the N-word Incident.



       ; • F..: c;,+a:.,r..,.,.,.',.~,,,.,.:..            ~                                                   : :::~:::<::•<=:>:::::::>::::;:>:
                                                               5
                                                                                                              ~~ ~~




                                                                                           EXHIBIT A
            Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 10 of 21 PAGEID #: 14


OF255             _ g2 ~anklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367



                          69. Columbia Gas did not give Ferrell a written warning as a resul't of the N-word Incident.

                          70. Columbia Gas did not give Ferrell a final waming as a result of the N-word Incident.

                          71. Columbia Gas did not give Ferrell a suspension,as a result of the N-word Incident.

                          72. Columbia Gas did not give Ferrell a termination as a result of the N-word Incident.

                          73. Columbia Gas did not give Ferrell any discipline at all as a result of the N-word Incident.

                          74. On or about October 26, 2016, Columbia Gas placed Massey on a performance improvement plan

                                    ("PIP").

                          75. Lockhart informed Massey about the PIP.

                          76. Columbia Gas placed Massey on the PIP after he reported the N-word Incident.

                          77. In or about March 2017, Massey started to have episodes of dizziness while working.

                          78. In or about March 2017, Massey started to need to urinate more frequently than before.

                          79. In or about March 2017, Massey started to experience extreme fatigue.

                          80. As a result of the symptoms described above, Massey went to a doctor.

                          81. Massey has attention-deficit hyperactivity disorder ("ADHD")

                          82. In or about the spring of 2017, Massey's doctor diagnosed him with diabetes.

                          83. In or about the spring of 2017,1VIassey's doctor diagnosed him with congestive heart failure.

                         84. In or about the spring of 2017, Massey's doctor diagnosed him with gout.

                         85. Hereinafter, Massey's ADHD, diabetes, congestive heart failure, and gout are collectively

                                   called "Massey's Conditions."

                         86. In or about the spring of 2017, Massey informed Venisatos about Massey's Conditions.

                         87. In or about the spring of 2017, Columbia Gas knew about Massey's Conditions.

                         88. Massey's Conditions are serious liealth conditions within the meaning of FMLA.

                         89. Massey's Conditions are physical and/or mental impairments.



                                                                           r                                                                                   ~:: 4r•~`~:'~ ~::i
                                                                                                                                           ~~.:;::: •\.::`•;r.:;:.:.;::~`''.`•ti:;:::::'
 ....      :::;;:;::~ \\\~\ \\;:'.
        ::::•;<..\\~i:.o~`       `~'.:+:;'\~;%::::::2::`~~~
                            S.: ::.;                           ~~~~~~~~~.
                                                                       ~~.~.   6
                                                                                   ~
                                                                                   \\\~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~`~~~t':                                          ~:


                                                                                                                                                                   ~~'••.viC'xc!-




                                                                                                                                EXHIBIT A
     Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 11 of 21 PAGEID #: 15

                   Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 - Q21



              90. Massey's Conditions significantly limit Massey in one or more significant life activities.

              91. Massey has a record of physical and/or mental impairment.

              92. Columbia Gas perceived Massey as disabled.

              93. Massey is disabled within the meaning of R.C. § 4112.01 et seq.

              94. In or about September 2018, the symptoms of Massey's Conditions grew worse.

              95. On or about September 6, 2018, Massey requested intermittent FMLA leave due to Massey's

                        Conditions.

              96. On or about September 6, 2018, Massey was eligible for FMLA leave.

              97. On or about October 10, 2018, Columbia Gas terminated Massey's employment ("Termination")

              98. Venisatos, Lockhart, and Operations Manager Mike Little informed Massey about the

                        Termination.

               99. Little is Caucasian.

               100. On or about October 10, 2018, Columbia Gas alleged that the reason for the Termination was that

                           Massey was late for a proj ect in Boston, Massachusetts ("First Termination Excuse")

               101. On or about October 10, 2018, Columbia Gas alleged that the reason for the Termination was that

                           Massey had "excessive absences" ("Second Termination Excuse")

               102.Massey did not have excessive absences.

               103.Hereinafter, the First Termination Excuse and the Second Termination Excuse are collectively

                            called the "Termination Excuses."

               104.The Second Termination Excuse had no basis in fact.

               105.The Termination Excuses were not the real reason for the Termination.

               106.The First Termination Excuse was not a sufficient basis to justify the Termination.

                107.The Termination Excuses were pretextual.



                                                                                                           v                 '~.
                                                                                                                                                . .:.:
       <taat::fs:,... •\~c.h..•:.~::,.,                                                  `~\\\~\\\\\\\\\\\\\\~\\\\~   7            V•:::::; ~";:<Y:;=i::;;#:::
                                                                                                                                                       ..:; ~E::<:i:
      +~ :::;:<::>::.: .~~::;.;;:::;:::.~\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\
     ~F'f~.~~l:.*.{:a:
            ~^         ilrEi.ey,                                                                                                            .
                                                                                                                                   ..-~'..••-.-~'~.~



                                                                                                                          EXHIBIT A
         Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 12 of 21 PAGEID #: 16

                         Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 - Q22



                      108.Columbia Gas knowingly skipped progressive disciplinary steps in terminating Massey.

                      109.Columbia Gas knowingly terminated Massey's employment.

                      110.Columbia Gas knowingly took an adverse employment action against Massey.

                      111.Columbia Gas knowingly took an adverse action against Massey.

                      112.Columbia Gas intentionally skipped progressive disciplinary steps in terminating 1Vlassey.

                   113.Columbia Gas intentionally terminated Massey's employment.

                   114.Columbia Gas intentionally took an adverse employment action against Massey.

                   115.Columbia Gas intentionally took an adverse action against Massey.

                  116.Columbia Gas knew that skipping progressive disciplinary steps in terminating Massey would

                              cause Massey harm, including economic harm.

                  117.Columbia Gas knew that terminating Massey would cause Massey harm, including economic

                              harm.

                  118. Columbia Gas willfully skipped progressive disciplinary steps in terminating Massey.

                  119.Columbia Gas willfully terminated Massey's employment.

                  120.Columbia Gas willfully took an adverse employment action against Massey.

                  121.Columbia Gas willfully took an adverse action against Massey.

                  122.On or about October 10, 2020, Columbia Gas terminated Massey's employment because of his

                              race.

                  123.On or about October 10, 2020, Columbia Gas terminated Massey's employment because of his

                             disability.

                  124.On or about October 10, 2020, Columbia Gas terminated Massey's employment because of his

                             perceived disability.




              .:. :. .<.p0000wq.}~:::;:.                                                            \v~                                                               ,,;;:          ••::>:`~:.;'~ i-;.<.r»>d::•r.:i::
                                                                                                                                                                                  "^.:::~.:.;..       ;.:: i i.:... .
 .....   i:::;::::<:;;~??:::;::::»:::<:::::::<::<:;~\\~\\~~\\\~~~~~~~~~~~~~~~~~~0~~~~~~~~~~~~~~0\~\~~~~~~~~~~~~~~~.~ 8 aQ~~~~~~~~~0~~\\~~~~~~~~~0~~~~~~~~~~~~~~~~~~\~\\~\\\`~~,:..~~.:.:«.:
                                                                                                                                                                     \.::.
                       ~;l~~~}rE:`;v..~4v:l.l~F:,f31',
                                                                                                                                                                                        tozi»a.•>;v+i
                  .                                                                                                                                                                   ..~ , •~Ca c




                                                                                                                                                       EXHIBIT A
     Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 13 of 21 PAGEID #: 17

            Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 - Q23



         125. On or about October 10, 2020, Columbia Gas terminated Massey's employment because of his

               opposition to discrimination.

         126. On or about October 10, 2020, Columbia Gas terminated Massey's employment in retaliation for

               his using FMLA leave.

          127.On or about October 10, 2020, Columbia Gas terminated 1Vlassey's employment in order to

               prevent him from using FMLA leave.

          128.As a direct and proximate result of Columbia Gas's conduct, Massey suffered and will

               continue to suffer damages, including economic, emotional distress; and physical sickness

               damages.

                          COUNT I: UNLAWFUL INTERFERENCE WITH FMLA RIGHTS

          129. 1Vlassey restates each and every prior paragraph of this Complaint, as if it were fully

               restated herein.

          130. Pursuant to 29 U.S.C. § 2601 et seq., covered employers are required to provide employees

               job-protected unpaid leave for qualiffed medical and family situations.

          131. Columbia Gas is a covered employer under FMLA.

          132. During his employment, Massey qualified for FMLA leave.

          133. During his employment, Massey attempted to request FMLA leave by asking Columbia Gas

               if he qualified to take FMLA leave.

          134. Columbia Gas failed to advise Massey properly of his rights under FMLA.

          135. Columbia Gas unlawfully interfered with Massey's exercise of his rights under FMLA.in

               violation of Section 105 of FMLA and section 825.220 of FMLA regulations.

          136. Columbia Gas violated section 825.300(c)(1) of the FMLA and interfered with Massey's

               FMLA rights when Columbia Gas did not honor Massey's approved use of FMLA leave.



                                         O\\~~~~~~~~\\\~\~\\\\\~
                                                           ~'
                                                                 9 a\\\\\\\~~~~~~~~\\~~~\\~~~~0~~~\\~~~~~~~\\\~~~~~~      ~; .,, ;:: ,::::...
                                                                                                                       y:ii ~.C:i:~T\~~ii~::::i::


     VwjY~:; ~ h2:i~:i.ZFE~f?~`
                                                                                                                       A~ _-~




                                                                                                    EXHIBIT A
      Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 14 of 21 PAGEID #: 18

         Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 - Q24




           137. As a direct and proximate result of Columbia Gas's conduct, Massey is entitled to. all damages

                 provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and reasonable

                 attorney's fees.

                                    COUNT II: RETALIATION IN VIOLATION OF FMLA

           138. Massey restates each and every prior paragraph of this Complaint, as if it were fully

                 restated herein.

           139. During his employment, Massey utilized FMLA leave.

           140. After Massey utilized his qualified FMLA leave, Columbia Gas retaliated against him.

           141. Columbia Gas retaliated against Massey by terminating his employment.

           142. Columbia Gas terminated Massey's employment less than five weeks after he requested

               FMLA leave.

          143. Columbia Gas willfully retaliated against Massey in violation of 29 U.S.C. § 2615(a).

          144. As a direct and proximate result of Columbia Gas's wrongful conduct, Massey is entitled to

               all damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs, and

               reasonable attorney's fees.


                 COUNT III: RACE DISCRIlVIINATION IN VIOLATION OF R.C. 4 4112.01                    etse4

          145.Massey restates each and every prior paragraph of this Complaint, as if it were fully

               restated herein.

          146.Throughout his employment, Massey was fully competent to perform his essential job duties.

          147.Columbia Gas treated Massey differently than other similarly situated employees based on

               his race.

          148.Columbia Gas violated R.C. § 4112.02(A) etseq. by discriminating against Massey due to his

               race.


             ,                                                                                                         ..
                                                                                                                 •>:>::>:...:<,:
                                                          10




                                                                                        EXHIBIT A
    Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 15 of 21 PAGEID #: 19

            Franklin County Ohio Clerk of Courts ot the Common Pleas- 2020 Sep 25 2:09 PN1-20CV006367
OF255 - Q25



        149.On or about October 10, 2018, Columbia Gas terminated Massey's employment without just

                 cause.

        150.While Massey was employed at Columbia Gas, similarly-situated non-African-American

                 employees were not terminated without just cause.

        151.Columbia Gas terminated Massey's employment based on his race.

        152.Columbia Gas violated R.C. § 4112.01 et seq. when he terminated Massey based on his race.

        153.During his employment with Columbia Gas, Massey was subjected to offensive and harassing

                 conduct by Columbia Gas based on his race.

        154.Columbia Gas knew or should have known of the harassing conduct against Massey by

                 Columbia Gas.

        155. Columbia Gas condoned, tolerated and ratified this harassing conduct.
        ,


        156.This harassing conduct was severe and/or pervasive.

        157.This harassing conduct was offensive to Massey.

        158.This harassing conduct interfered with Massey's ability to perform his job duties.

        159.Columbia Gas's offensive and harassing conduct created a hostile and/or abusive work

                 environment for 1Vlassey.

        160.Columbia Gas's offensive and harassing conduct created a hostile and/or abusive work

                 environment for the reasonable person similarly-situated to Massey.

        161.As a direct and proximate result of Columbia Gas's conduct, Massey has suffered and will

                 continue to suffer damages, including economic, emotional distress, and physical sickness

                 damages.




                                                                                                             ~ .:
                                                                                                        ~;~.,..
                                                                                                            ..
                                             ~~\\\\\\\\\~~~   "   11                                            >

            ".            , .                                                                           ir~J;%l~_. 3•
                                                                                                         p




                                                                                       EXHIBIT A
      Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 16 of 21 PAGEID #: 20

                              Franklin County Ohio Clerk of Courts-.of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 — Q26



                                    COUNT IV: DISABILITY DISCRIlVIINATION IN VIOLATION OF R.C. & 4112.01 et
                                                                                                                   seq.

                       162. Massey restates each and every prior paragraph ofthis Complaint, as if it were fully restated

                                     herein.

                       163. Columbia Gas treated Massey differently than other similarly-situated employees based on

                                    his disabling condition.

                      164. Columbia Gas treated Massey differently than. other similarly-situated employees based on

                                    his perceived disabling condition

                      165. On or about October 10, 2018, Columbia Gas terminated Massey's employment without just

                                    cause.

                      166. Columbia Gas terminated Massey's employment based on his disability.

                      167. Columbia Gas terminated Massey's employment based on his perceived disability.

                      168. Columbia Gas violated R.C. § 4112.02 when it discharged Massey based on his disability.

                     169. Columbia Gas violated R.C. § 4112.02 when it discharged Massey based on his perceived

                                   disability.

                     170. Columbia Gas violated R.C. § 4112.02 by discriminating against Massey based on his

                                   disabling condition.

                     171. Columbia Gas violated R.C. § 4112.02 by discriminating against Massey based on his

                                   perceived disabling condition.

                     172. Massey informed Columbia Gas of his disabling condition

                     173. As a direct and proximate result of Columbia Gas's conduct, Massey suffered and will

                                  continue to suffer damages, including economic, emotional distress, and physical sickness

                                  damages.



                                                                                                                                                                                        :
                                                                                                                                                                                       ...,.~:: ~~.
   :'i:a'•:::,tti~''• >• ~ .;:;:?~,`a\:.,,,,,.,                                                              `.                                                                   ~:;.;::•e.":;;
                                         >~\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\~\\\\\\\\~,
                                                                                                            `~.   12   ~O.
                                                                                                                       r \\\\\~\\~\\\
                                                                                                                                   ~~~\~~~~~~~~~\~~~~~~~~~~~~\~~~~~~~•..:.~~?at::.\
                                     ~:a'a x:,s:s,re~,Ey.;




                                                                                                                                                          EXHIBIT A
        Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 17 of 21 PAGEID #: 21

                      Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 - Q27



                                       COUNT V: RETALIATION IN VIOLATION OF R.C. & 4112.01 et seg.

                  174. Massey restates each and every prior paragraph of this complaint, as if it were fully restated

                            herein.

                  175. As a result of Columbia Gas's discriminatory conduct described above, Massey complained

                            about the discrimination he was experiencing.

                  176. Subsequent to Massey's reporting of discrimination, Columbia Gas gave Massey a

                            performance improvement plan.

                  177. Subsequent to Massey reporting of discrimination, Columbia Gas. terminated Massey's

                            employment.

                   178. Columbia Gas's actions were retaliatory in nature based on Massey's opposition to the

                            unlawful discriminatory conduct.

                   179. Pursuant to R.C. § 4112.02(I), it is an unlawful discriminatory practice "to discriminate in

                            any manner against any other person because that person has opposed any unlawful

                            discriminatory practice defined in this section..."

                   180. As a direct and proximate result of Columbia Gas's conduct, Massey suffered and will

                            continue to suffer damages, including economic, emotional distress, and physical sickness

                            damages.

                                   COUNT VI: RACE DISCRTMIINATION IN VIOLATION OF 42 U.S.C. & 1981.

                   181.Massey restates each and every prior .paragraph of this Complaint, as if it were fully

                             restated herein.

                   182. Columbia Gas's discrimination against Massey violated the rights afforded to Massey under

                             the Civil Rights Act of 1866, 42 U.S.C. § 1981, as amended by the Civil Rights Act of 1991.




                                                                                                                         ;,,,;;;;_.<;;;
                                                                                                                    ''`~+~;.r;~.;;~;<.;;;.:..._.....
  .....:::::'
   .... , >::•`.~...<.,. '  ~;.'?F.$:>•...::.:.
                 ;<~;;::;::<.:.:.>~                                      13                                  \zi                  },, `,`. ......
                                                                                                                                 ~;.,
                 ..                        z ~                                                                                        ,.
                                                                                                                                 :....:;
                             s'YF'.:;::..£::i:q7~E:£?1`.
                                 !                                                                                      ~tir> ;S•> ys=
                                                                                                                       h~' ~~




                                                                                                   EXHIBIT A
        Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 18 of 21 PAGEID #: 22

          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 - Q28



                  183.By the conduct described above, Columbia Gas intentionally deprived Massey of the same

                           rights as are enjoyed by Caucasian citizens to the creation, performance, enjoyment, and all

                          benefits and privileges, of his employment relationship with Columbia Gas.

                  184.As a result of Columbia Gas's discrimination, Massey has been denied employment

                          opportunities providing substantial compensation and benefits, thereby entitling Massey to

                          injunctive and equitable monetary relief.

                  185.Massey has suffered severe mental anguish and emotional distress, including, but not limited

                          to, depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

                          confidence, and emotional pain and suffering.

                 186.In its discriminatory actions as alleged above, Columbia Gas has acted with malice or reckless

                          indifference to the rights of Massey, thereby entitling Massey to an award of punitive

                          damages.

                 187.To remedy the violations of the rights of Massey secured by 42 U.S.C. § 1981, Massey

                          requests that the Court award him the relief prayed for below.

                                           COUNT VII: RETALIATION IN VIOLATION OF 42 U.S.C. & 1981.

                 188.Massey restates each and every prior paragraph of this Complaint, as if it were fully

                          restated herein.

                 189.Columbia Gas has violated 42 U.S.C. § 1981 by subjecting Massey to retaliation for his

                          protected complaints and opposition to discrimination.

                 190.As a direct and proximate result of Columbia Gas's unlawful retaliatory conduct in violation

                          of 42 U.S.C. § 1981, Massey has suffered and continues to suffer monetary and/or economic

                          damages, including, but not limited to, loss of past and future income, compensation and

                         benefits for which he is entitled to an award of monetary damages and other relief.

                                                                                                                                                                            ,a

                   b',ti .ti,....y,~~
                  `w
             . .....~
  .... ~EE>EE;E>E\~,
                                    '                                                         ~
                          ~~ :.........~\\\\\\\\\\~~~~~~~~~~~~~~~0~~~~~~~~~~~~~~\\~~~\~~~~~~~~~~~~~~~~~~.
                                      ,~•~`?#E~#3i:                                                         14 ~~   00~~~~~~~~~~~\\\~\\\\\\~~~~\~s::~\\``.~:::.>.
                                                                                                                                                                                          ..
                                                                                                                                                                                    ::::: : :
       ~q
        l~'it?~~~:;~3'(~4.~~,s: jrt`?::~ Aa lfnF?y.~,~                                                                                                              nr..r,rn•r•wi          .
                                                                                                                                                                    q




                                                                                                                               EXHIBIT A
        Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 19 of 21 PAGEID #: 23

                     Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 - Q29



                 191.As a direct and proximate result of Columbia.Gas's unlawful retaliatory conduct in violation

                          of 42 U.S.C. § 1981, Massey has suffered and continues to suffer severe mental anguish and

                          emotional distress, including, but not limited to, depression, humiliation, embarrassment,

                          stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering

                          for which he is entitled to an award of monetaiy damages and other relief.

                 192.Columbia Gas's unlawful retaliatory conduct constitutes a willful and waiiton violation of 42

                          U.S.C. § 1981, was outrageous and malicious, was intended to injure Plaintiff, and was done

                          with conscious disregard of Plaintiff's civil rights, entitling Plaint'rff to an award of punitive

                           damages.

                  193.To remedy the violations of the rights of Massey secured by 42 U.S.C. § 1981, Massey

                           requests that the Court award him the relief prayed for below.

                                                                                         DEMAND.FOR RELIEF

                  WHEREFORE, Plaintiff Massey respectfully requests that this Honorable Court grant the

                  following relief:

                     (a) Issue an order requiring Columbia Gas retroactively to restore Massey to one of the

                             positions to which he was entitled by virtue of his application and qualifications, and

                             expunge his personnel file of all negative documentation;

                      (b) An award against Columbia Gas of compensatory and monetary damages to compensate

                             Massey for physical injury, physical sickness, lost wages, emotional distress, and other

                             consequential damages, in an amount in excess of $25,000 per claim to be proven at trial;

                      (c) An award of punitive damages against Columbia Gas in an amount in excess of $25,000;

                      (d) An award of reasonable attorneys' fees and non-taxable costs for Massey's claims as

                             allowable under law;


                                                                                                                                                .:;:
                                                                                                                             ,,,,;~;t-g:>`;:`.•2;ii<:<>~::<::~:
       .::;..a;i#•;:>,:::::a~.f^.r;?'~:>s:
   : :;:::  ~:.>~:;:;;:<;.                                                                                ~ 1~
                                         ,\\\\\\~\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\~\\\\\\\O\\\~\~\~\~~. 15
         }
                                                                                                                                   r`>x~ ia•r_y.i~'.




                                                                                                                       EXHIBIT A
      Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 20 of 21 PAGEID #: 24

                   Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 25 2:09 PM-20CV006367
OF255 - Q30



                  (e) An award of damages in an amount to be determined at trial, plus prejudgment interest, to

                         compensate Massey for harm to his professional and personal reputation and loss of career

                         fulfillment;

                  (f) An award of the taxable costs of this action; and

                  (g) An award of such other relief as this Court may deem necessary and proper.'



                                                                                                     Respectfully submitted,


                                                                                                     /s/Paul Filippelli
                                                                                                     Trisha Breedlove (0095852)
                                                                                                     Paul Filippelli (0097085)
                                                                                                     THE SPrrz LAw FiRM, LLC
                                                                                                     1103 Schrock Road, Suite 307
                                                                                                     Columbus, Ohio 43229
                                                                                                     Phone: (216) 291-4744
                                                                                                     Fax: (216) 291-5744
                                                                                                     Email: t~i.sl~a.breedlo~rerals~3it;~l~.~~fi~~.corn
                                                                                                                             ... . .       ~
                                                                                                     Email: p`1ti.Fl ~ili ~     sp~_tj_a_wflrn_i_corn_
                                                                                                     A ttorneysfor Plaintiff Brandon Massey


                                                                                  JURY DEMAND

                     Plaintiff Massey demands a trial by jury by the maximum number of jurors permitted.


                                                                                                     /s/Paul Filippelli
                                                                                                     Trisha Breedlove (0095852)
                                                                                                     Paul Filippelli (0097085)




                                                                                                                                       ~
                                                                                                                                                            , ~~:.•~
                                                                                           r                                                                 t`<`.,.:2i:;8);..:;:;:
                                                                                                                                                    <:;;;~E~t'
     •::.: :::....~::•
   ;.::?,;:\;;~::~:t=        "•'".~~:.:<.:.;:.;:. \~~~~~~~~~
                      ...:•:):•;:••::::~::~;::::;;        ~`.
                                                           ~
                                                           `\~~~~~~~~~~~~~~~~~~~~~~~\\\~.
                                                                                      0~~~~~.   16                                           ,.
                                                                                                           •                                             ` "".' :
     ~'~I~.~t31~~:fF4rt?~?~.f~~4~~iZSE~E?~.:.•,
                             .       ~                                                           .                              ~                      TP))Y)_ ' ,`Vi•




                                                                                                                                EXHIBIT A
                Case: 2:20-cv-05626-ALM-EPD Doc #: 1-1 Filed: 10/29/20 Page: 21 of 21 PAGEID #: 25

                                                                                            :~°' T ' ' '~~~ U.S. POSTAGE,) Fm~f sov,rFS


                                                                                                        ~ ZIP 43215
 MARYELLEN O'SHAUGHNESSY                       CERTIFIED MAIL
                                                                                                 d
                                                                                                           02 4YV
 FRANKLIN COUNTY CLERK OF COURTS                                                            ~             0000361056 SEP 29. 2020.
 373 SOUTH HIGH STREET
 COLUMBUS, OHIO 43215-4579




                                             9214 8901 1952 2806 0339 79



20CV-09-6367 H    ADDR: 1
  97085    PAUL FILIPPELLI




                     F O R W A R D I N G S E R V I C E       R E Q U E S T E D

                                             MASSE
                           COLUMBIA GAS OF OHIO INC
                           C/O CORP SERVICE CO
                           50 WEST BROAD STREET
                           SUITE 1330
                           COLUMBUS, OH
                                     43215




                                                                                                        EXHIBIT A
